TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00036-CV


                Yong Yu and Chao Qun Restaurant Group, LLC, Appellants

                                                 v.

   Chao-Qun Lu, Mei Hua You, Rong Di Lu, and Chang Le Restaurant, LLC, Appellees




              FROM THE 455TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-21-006966, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants previously filed this interlocutory appeal challenging the trial court’s

order denying their motion to compel arbitration and filed a motion to stay the underlying

proceedings. After reviewing the motion and the appellees’ response, we granted appellants’

motion and stayed the underlying proceedings until disposition of this appeal or further order

from this Court. See Tex. R. App. P. 29.3 (authorizing appellate court to make temporary orders

in interlocutory appeal to preserve parties’ rights until disposition of appeal); see also Tex. Civ.

Prac. & Rem. Code § 171.025(a) (requiring court to stay proceeding involving issue subject to

arbitration if application for order is made under subchapter).

               Following that ruling, appellants filed a motion to lift the stay for the limited

purpose of allowing the trial court to rule on appellees’ motion to show authority and motion to
disqualify. In their motion, appellants explained that the trial court has already held a hearing on

the motions but was unable to rule before the stay went into place. Appellants have also certified

that appellees are not opposed to the requested relief.

               We grant appellants’ motion and lift the stay for the limited purpose of allowing

the trial court to rule on appellees’ motion to show authority and motion to disqualify.

Additionally, we direct appellants to file a status report with this Court regarding the trial court’s

rulings within two weeks of the date that the trial court issues its rulings.

               It is ordered on March 11, 2022.



Before Justices Goodwin, Baker, and Triana




                                                   2